Citation Nr: 0005342	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fragmentation wound, left flank, with scars, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right thigh 
disability (herniation of the right sartorius muscle), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant is combat-wounded veteran of the Vietnam 
Conflict.  He served on active duty in the United States Army 
from July 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
December 1997.


REMAND

The record reflects that the appellant appeared at a Travel 
Board hearing before the undersigned on November 7, 1996.  
However, the tape of the hearing was damaged and 
unfortunately could not be reconstructed.  Consequently, the 
Board sent the appellant a letter in August 1997 advising him 
of this situation and providing him an opportunity to appear 
for another hearing.  In the letter he was advised that if he 
did not respond within 30 days from the date of the letter, 
it would be assumed that he wanted another hearing.  He did 
not respond to this letter and another hearing has not been 
scheduled.  Following the Board's remand of December 1997, a 
second letter was sent to him in December 1999 advising him 
that if he did not respond to this letter within 30 days it 
would be assumed that he wanted a new Travel Board hearing.  
As he did not respond within the time provided, the Board 
assumes that he desires another hearing before a traveling 
member of the Board.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

Unless the hearing before the Board is 
specifically withdrawn in accordance with 
the regulations, the RO should schedule 
the appellant for a hearing to be 
conducted by the next member of the Board 
traveling to the RO.  The RO should then 
notify the appellant of the date, time 
and place of such a hearing by letter 
mailed to his current address of record.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


